The opinion of the court was delivered by
Hokton, C. J.:
It is a general principle of the law of personal property, that no one can be divested of his property without his own consent. Founded upon this fundamental principle, the doctrine is well established, that if the owner loses his property or is robbed of it, or it is sold or pledged without his consent by one who has only a temporary right to its use by hiring or otherwise, or a qualified possession of it for a specific purpose, as for transportation, or for work to be done upon it, the owner can follow.and reclaim it in the possession of any person, however innocent. There are a good many exceptions to this general rule, but this ease does not fall within any of these exceptions. The findings of fact show substantially that McNeer, without any authority therefor, pledged the personal property of another in his possession for a specific purpose for a debt due from him. This is about all there is in the case, and the court did not commit any error in its ruling that the owner had the right to recover it without paying the debt of McNeer. “Possession, though prima facie evidence of title, is only prima facieT and subject to be overthrown by other testimony; and to acquire title, purchase must be made from the owner or one authorized to sell.” (Sumner v. McFarlan, 15 Kas. 600.) As McNeer had no authority to pledge or sell the property, he *618could no more make a pledge of it for his own debt than he could have made a valid sale. Counsel however refer to the case of Savings Bank v. A. T. & Santa Fé Rld. Co., 20 Kas. 519, and claim that, within the principles therein stated, the plaintiff in error is entitled to a reversal of the judgment of the lower court. We do not think that case applicable. The findings of fact show a wide distinction. In this case, William Heckler hired McNeer to transport the property from Ohio to Kansas, and paid him $45 therefor. He understood that McNeer was going to convey such property, along with certain household goods owned by him, with other personal property belonging to a third party, in a car which he had chartered for that special purpose. A bill of lading was issued to McNeer for one car containing lumber, household goods and buggies. The freight for the car-load was $148. After the goods had reached their destination, the bill of lading was turned over to Branson, and the latter paid the $148 for freight, and then took actual, not symbolical, possession of the vehicles. The money does not seem to have been advanced upon the bill of. lading, as only a portion of the property embraced therein was accepted as security for the loan, and a lien is only asserted to the property taken into actual possession. The balance of the property, probably sufficient to pay the claim of Branson, seems to have been retained by McNeer. To facilitate commercial transactions, a bill of lading has grown to be regarded as the symbolical representation of the goods which it describes; but its transfer only carries with it generally such rights as the party in possession of the goods could transmit by actual corporal transfer of the goods themselves. In this case, Bran-son claims from possession. As before stated, we can only regard the whole transaction as nothing more than the pledge of the principal’s property by the agent for his own debt, and without authority. There was no fraud or misconduct on the part of the owner of the property transported to Ottawa, and therefore the general rule that the possession of goods *619by a bailee or servant gives him no power to make any disposition of them, except by virtue of actual authority re-, ceived from the owner, is applicable here.
The judgment of the district court will be affirmed.
All the Justices concurring,